Fourth Court of Appeals
                                      San Antonio, Texas
                                          November 18, 2022

                                         No. 04-21-00285-CV

                                   Alma Maldonado GONZALEZ,
                                            Appellant

                                                  v.

                                     VANTAGE BANK TEXAS,
                                           Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-23070
                               Honorable Sid L. Harle, Judge Presiding


                                            ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           The panel has considered appellant’s motion for rehearing. The motion is DENIED.




                                                       _________________________________
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                                       _________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court